Citation Nr: 0944801	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  03-03 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for bilateral hand 
disability (other than residuals of contusion of the left 
[major] hand).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to 
September 1978, from February 1982 to February 1986, and from 
September 1990 to August 1991.  He also had service in the 
Army Reserves, including active duty for training and 
inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

The Veteran testified at a Travel Board hearing in June 2004 
before the undersigned Veterans Law Judge, and at a 
videoconference hearing in May 2006 before another Veterans 
Law Judge.  The testimony in May 2006 did not address, in any 
aspect, the two issues cited above.  As such, disposition of 
these claims by the undersigned Veterans Law Judge is 
appropriate at this time.  See 38 C.F.R. § 20.707.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO has determined that the new and material evidence 
standard applies to the claim of service connection for 
bilateral knee disability.  The Board has an obligation to 
make an independent determination of its jurisdiction 
regardless of findings or actions by the RO.  Rowell v. 
Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

An unappealed and final RO decision dated January 1996 denied 
a claim of service connection for bilateral knee disability.  
At that time, the Veteran's service treatment records (STRs) 
for his period of active service from September 1990 to 
August 1991 were not associated with the claims folder.

In June 2008, the RO received previously unconsidered STRs 
which were physically in existence, but had not been before 
the RO in January 1996.  These STRs include those from the 
Veteran's period of active service from September 1990 to 
August 1991.

An exception to the finality rule exists under 38 C.F.R. 
§ 3.156(c), which was amended for clarification purposes 
effective October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 
(Sept. 6, 2006).  Notably, the final rule did not explicitly 
limit retroactive effect so that these provisions may be 
applied in this case.  See 38 U.S.C.A. § 5110(g); VAOPGCPREC 
3- 2000.  See also Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); VAOPGCPREC 7-2003.

In short, the provisions of 38 C.F.R. § 3.156(c) state that 
VA shall reconsider a claim on the merits when VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim.

The Veteran argues that the STRs for the period of active 
service from September 1990 to August 1991 are relevant to 
his bilateral knee claim, and should reflect treatment for 
bilateral knee pain.  

By operation of the current version of 38 C.F.R. § 3.156(c), 
the Board finds that the new and material standard does not 
apply and the Veteran's claim of service connection for 
bilateral knee disability must be reconsidered to the time of 
the initial filing.

In pursuing this appeal, the Veteran has sought service 
connection for bilateral knee disability on a direct basis.  
The Court has held that the scope of a claim must be 
understood from the viewpoint of a lay claimant who may not 
be required to understand sophisticated legal or medical 
distinctions, and that "the claimant's intent in filing a 
claim is paramount to construing its breadth."  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The Court, citing the 
holding in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007) 
which held that VA must apply a "sympathetic reading" to a 
lay person's pleadings, indicated that VA's attention should 
be focused upon the symptoms the claimant is attempting to 
service connect.  Id.

The Board further observes that a service connection claim 
involves all possible theories of entitlement.  Bingham v. 
Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005).

The Veteran is service-connected for a left ankle disability 
as well as bilateral pes planus.  In December 1996, a VA 
Compensation and Pension (C&P) examiner provided a diagnosis 
of bilateral knee disability due to service-connected left 
ankle disability with traumatic arthritis.  The probative 
value of this diagnosis is limited as no rationale was 
provided for the conclusion.  Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007) (a medical opinion must support its 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record).  

In September 1997, a VA C&P examiner opined that the 
Veteran's bilateral knee disability was not related to the 
service-connected left ankle disability.  The probative value 
of this opinion is also limited as no rationale was provided 
for the conclusion.

On this record, the Board finds that the Veteran reasonably 
raises a claim of service connection for bilateral knee 
disability on direct and secondary bases.  As the VA opinions 
of record are inadequate, the Board finds that the Veteran 
should be afforded VA C&P examination to determine the nature 
and likely etiology of his bilateral knee disability with a 
full rationale provided for the ultimate conclusion reached.

The Board next notes that the Veteran seeks service 
connection for bilateral hand disability primarily manifested 
by symptoms of aching and soreness which affects his gripping 
abilities.  At times, he has reported additional symptoms of 
numbness.  Notably, the Veteran is service-connected for 
residuals of contusion of the left (major) hand which 
involves his middle, ring and little fingers.  

Based on the above, any disability relating to this service-
connected disability is not at issue before the Board.  
Accordingly, the Board has rephrased the issue on the title 
page.

The Veteran injured his left hand during his second period of 
service in September 1984, and has been evaluated for this 
disability since first filing his claim in 1986.  The Veteran 
first reported loss of motion in the "hands" during a 
December 1989 quadrennial Army Reserve examination.  
Subsequently, the Veteran has undergone numerous VA C&P 
examinations which have failed to disclose a diagnosable 
disability of the hands, other than the service-connected 
residuals of contusion of the left hand.  However, an X-ray 
examination of the right hand and wrist in September 1997 was 
interpreted as showing minor arthritic changes of the right 
wrist and hand.

Importantly, a September 1997 VA C&P examiner commented that 
the Veteran had a past history of gonorrhea on two occasions 
as well as iritis which, in combination with his joint 
complaints, was highly suggestive that a syndrome may 
represent, or be related, to gonorrhea or a Chlamydia 
infection.  

The Veteran's January 1982 re-enlistment examination noted a 
history of gonococci (GC or gonorrhea) in 1976 and iritis in 
1977, which is during his first period of active service.  
The Veteran is service-connected for iritis.  

At the September 1997 VA C&P examination, the Veteran also 
reported a history of gonorrhea in 1974, which is prior to 
his first period of active service.  

In light of the September 1997 VA examiner's comment 
regarding a potential relationship between the Veteran's 
report of bilateral hand pain and his past history of 
gonorrhea infection, the Board finds that an additional 
opinion is necessary to decide this claim.

The Board further notes that, at times, the Veteran has 
argued that his joint pains may be related to Anthrax 
vaccinations during the Persian Gulf War.  On remand, the RO 
should also determine the applicability of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317, pertaining to undiagnosed illnesses, 
when readjudicating the claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's clinical records of 
VA treatment for bilateral hand and knee 
disabilities since January 2004.

2.  Thereafter, schedule the Veteran for 
appropriate VA examination to determine the 
nature and etiology of the current: (a) 
bilateral knee disability; and (2) bilateral 
hand disability.  The claims folder must be 
made available to the examiner for review.  

Upon examination and review of the entire 
claims folder, the examiner should provide 
an opinion regarding whether it is at least 
as likely as not (i.e., probability of 50 
percent or greater) that any current 
disability of the right or left knee first 
manifested during a period of active 
service, is related to any disease or injury 
in service and/or was caused or aggravated 
by the service-connected bilateral pes 
planus and left ankle disabilities?

The examiner should (if possible, but not 
required) specifically address the opposing 
opinions by the VA examiners in December 
1996 and September 1997, and provide a 
rationale for the opinion(s) reached with 
reference to the relevant evidentiary record 
and applicable medical principles.


Upon examination and review of the entire 
claims folder, the examiner should also 
provide an opinion regarding whether it is 
at least as likely as not (i.e., probability 
of 50 percent or greater) that any current 
disability of the right or left hand/wrist 
first manifested during a period of active 
service or is related to any disease or 
injury in service?

The examiner should specifically address (if 
possible, but not required) the findings 
from the September 1997 VA C&P examination 
regarding a potential relationship between 
the Veteran's report of bilateral hand pain 
and the past history of gonorrhea infection, 
and the X-ray findings of minor arthritic 
changes of the right wrist and hand.  The 
examiner should also review the history of 
injury and findings regarding the service-
connected residuals of contusion of the left 
(major) hand.  The examiner should provide a 
rationale for the opinion(s) reached with 
reference to the relevant evidentiary record 
and applicable medical principles.

3.  Upon completion of the above, 
readjudicate the claims.  In so doing, the 
RO should determine the applicability of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  
If any benefit sought on appeal remains 
denied, provide the Veteran and his 
representative a supplemental statement of 
the case (SSOC) and allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

